DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2020/0042118 to Mugiraneza et al. (Mugiraneza).
As to claims 1 and 17, Mugiraneza discloses a display device comprising: 
a display panel configured to display an image (Fig. 18; Para. 0100,0101, he liquid crystal display panel 30 includes a circuit substrate 32, a facing substrate 33 that is arranged facing the circuit substrate 32, and a liquid crystal layer 54); 
an input sensor on the display panel (Fig. 13, 14, 16, 17; Para. 0028, the touch panel 1 includes a plurality of drive electrodes 4 which are formed in the drive layer 2 in parallel to each other along an X direction (first direction), a plurality of touch sense electrodes 5 that are formed in the sense layer 3 in parallel to each other along a Y direction (second direction)); 
an approach sensing electrode arranged around the input sensor (Fig. 13, 14, 16, 17; Para. 0076, a proximity sense electrode 7a which is arranged in a U-shape so as to further surround the plurality of proximity sense electrodes 7 arranged so as to surround the respective touch sense electrodes 5 is provided); and 

wherein the sensor controller is configured to drive the input sensor in a first driving mode during a first input sensing frame and to drive the input sensor in a second driving mode during a second input sensing frame (Fig. 4; Para. 0046, the touch panel controller 17 has a detection circuit 17b that detects a touch position by reading out, along the plurality of touch sense electrodes 5, linear sum signals S5 which are based on the drive voltage signals S1 applied to the drive electrodes 4 for the touch detection period T1 and are originated from charges of the plurality of capacitors and that detects proximity of the RFID apparatus 9 by reading out, along the plurality of touch sense electrodes 5, liner sum signals S6 which are based on the touch panel transmitter signals S2 applied to the drive electrodes 4 for the RFID apparatus detection period T2, are originated from charges of the plurality of capacitors, and are affected by a change of a coupled charge between the touch sense electrode 5 and the proximity sense electrode 7 in which a proximity sense electrode signal S4 flows due to the proximity of the RFID apparatus 9), and 
the sensor controller is further configured to provide an uplink signal to the approach sensing electrode in response to the input sensor operating in the first or second driving mode (Para. 0051, the drive circuit 17a applies the touch panel transmitter signals S2 to the plurality of drive electrodes 4 for the RFID apparatus detection period T2).
As to claim 17, Mugiraneza additionally discloses a window on the input sensor (Fig. 18; Para. 0106, cover glass, 52).

As to claim 2, Mugiraneza discloses the display device of claim 1, further comprising a window on the input sensor (Fig. 18; Para. 0106, cover glass, 52) and divided into a transmissive area and a bezel area (Fig. 18; Para. 0103, a color filter 63 and a black matrix 39), 
wherein the approach sensing electrode is in the bezel area of the window (Fig. 13, 14, 16, 17; a proximity sense electrode 7a).

As to claim 3, Mugiraneza discloses the display device of claim 2, wherein the approach sensing electrode is on a rear surface of the window in correspondence with the bezel area (Fig. 18; Para. 0106, cover glass, 52, and sense electrode, 38).

As to claim 4, Mugiraneza discloses the display device of claim 3, further comprising a cover layer on the rear surface of the window to cover the approach sensing electrode (Fig. 1; Para. 0028, insulation layer, 11).

As to claim 5, Mugiraneza discloses the display device of claim 4, wherein the approach sensing electrode comprises a metallic material (Para. 0032, 0108, proximity sense electrode 7 is preferably made from transparent ITO), and the cover layer comprises an insulating material (Fig. 1; Para. 0028, insulation layer, 11).

Mugiraneza discloses the display device of claim 5, wherein the cover layer further comprises a light blocking material (Fig. 18; Para. 0103, black matrix 39).

As to claim 8, Mugiraneza discloses the display device of claim 2, wherein the approach sensing electrode has a closed loop shape in the bezel area of the window (Fig. 13, 14, 16, 17; a proximity sense electrode 7a).

As to claim 9 and 18, Mugiraneza discloses the display device of claim 1, wherein the input sensor comprises: 
a plurality of first sensing electrodes (Fig. 13, 14, 16, 17; Para. 0028, the touch panel 1 includes a plurality of drive electrodes 4 which are formed in the drive layer 2 in parallel to each other along an X direction (first direction)); and 
a plurality of second sensing electrodes electrically insulated from the first sensing electrodes (Fig. 13, 14, 16, 17; Para. 0028, a plurality of touch sense electrodes 5 that are formed in the sense layer 3 in parallel to each other along a Y direction (second direction)).

As to claim 11, Mugiraneza discloses the display device of claim 1, wherein the second input sensing frame in which the input sensor operates in the second driving mode comprises a downlink period in which the sensor controller receives a downlink signal from an input device through the input sensor (Fig. 17; Para. 0068, stylus pen 21 generates an RFID apparatus coil signal S11 which is coded).

As to claim 15, Mugiraneza discloses the display device of claim 11, wherein 
the first driving mode is a mode in which a first input generated by a user's body is sensed (Fig. 4; Para. 0046, the touch panel controller 17 has a detection circuit 17b that detects a touch position by reading out, along the plurality of touch sense electrodes 5, linear sum signals S5 which are based on the drive voltage signals S1 applied to the drive electrodes 4 for the touch detection period T1 and are originated from charges of the plurality of capacitors), and 
the second driving mode is a mode in which a second input generated by the input device is sensed (Fig. 4; Para. 0046, the touch panel controller 17 has a detection circuit 17b that detects proximity of the RFID apparatus 9 by reading out, along the plurality of touch sense electrodes 5, linear sum signals S6 which are based on the touch panel transmitter signals S2 applied to the drive electrodes 4 for the RFID apparatus detection period T2, are originated from charges of the plurality of capacitors, and are affected by a change of a coupled charge between the touch sense electrode 5 and the proximity sense electrode 7 in which a proximity sense electrode signal S4 flows due to the proximity of the RFID apparatus 9).

As to claim 16, Mugiraneza discloses the display device of claim 15, wherein the input device is an active pen (Fig. 13, 14, 16, 17; Para. 0067, a stylus pen 21 as the RFID apparatus 9).

Mugiraneza discloses the display device of claim 18, wherein the approach sensing electrode does not overlap the first and second sensing electrodes (Fig. 14, 17; a proximity sense electrode 7a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mugiraneza in view of U.S. Publication No. 2016/0202813 to Lee et al. (Lee).
As to claim 7, Mugiraneza discloses the display device of claim 4, but does not expressly disclose further comprising a contact flexible circuit film configured to connect the sensor controller and the approach sensing electrode, wherein a contact portion exposing the approach sensing electrode is provided in the cover layer, and the contact flexible circuit film is connected to the approach sensing electrode through the contact portion.
Lee teaches further comprising a contact flexible circuit film configured to connect the sensor controller and the approach sensing electrode (Fig. 14; Para. 0125, a detection signal line (not illustrated) of the touch sensor layer 280 and the detection input electrode 281 may be connected to a first substrate 100 side through a conductive dot 50, or an FPCB), wherein a contact portion exposing the approach sensing electrode is provided in the cover layer  (Fig. 14; Para. 0125, dot 50), and the contact flexible circuit film is connected to the approach sensing electrode through the contact portion (Fig. 14; Para. 0125, a detection signal line (not illustrated) of the touch sensor layer 280 and the detection input electrode 281 may be connected to a first substrate 100 side through a conductive dot 50, or an FPCB).
It would have been obvious to one of ordinary skill in the art to modify the display device of Mugiraneza to include the connection of Lee because such a modification is the result of combining prior art elements according to known methods to yield Mugiraneza as modified by the connection of Lee can yield a predictable result of connecting the detection input electrode to a first substrate.  Thus, a person of ordinary skill would have appreciated including in the display device of Mugiraneza the ability to use the connection of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to claim 10, Mugiraneza discloses the display device of claim 9, wherein 
in the first driving mode, the first sensing electrodes are configured to be used as a transmitting electrode, and the second sensing electrodes are configured to be used as a receiving electrode(Fig. 4; Para. 0046, the touch panel controller 17 has a detection circuit 17b that detects a touch position by reading out, along the plurality of touch sense electrodes 5, linear sum signals S5 which are based on the drive voltage signals S1 applied to the drive electrodes 4 for the touch detection period T1 and are originated from charges of the plurality of capacitors), but does not expressly disclose in the second driving mode, both the first sensing electrodes and the second sensing electrodes are configured to be used as a transmitting electrode or as a receiving electrode.
Lee teaches in the second driving mode, both the first sensing electrodes and the second sensing electrodes are configured to be used as a transmitting electrode or as a receiving electrode (Fig. 15; Para. 0129, the touch sensor controller 600 or the detection 
It would have been obvious to one of ordinary skill in the art to modify the display device of Mugiraneza to include the detection method of Lee because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the display device of Mugiraneza as modified by the detection method of Lee can yield a predictable result of preventing generation of a coupling noise, and improving a touch characteristic at an edge area of the display device.  Thus, a person of ordinary skill would have appreciated including in the display device of Mugiraneza the ability to use the detection method of Lee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LISA S LANDIS/           Examiner, Art Unit 2626